




Exhibit 10.1


SECOND AMENDMENT
TO THE
THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT FOR
STEVEN J. HILTON
Meritage Homes Corporation, a Maryland corporation (the “Company”), and
Steven J. Hilton (“Executive”) entered into a Third Amended and Restated
Employment Agreement effective as of January 1, 2010 (the “Agreement”). By
execution of this Amendment, the Company now desires to amend the Agreement as
set forth below.
1.    Unless as otherwise provided herein, this Second Amendment shall be
effective as of the date approved by the Company’s Compensation Committee of the
Board of Directors.
2.    Section 5(b) of the Agreement is hereby amended and restated in its
entirety as follows:
(b)    Long-Term Incentives. For years after 2012, the Committee shall grant
Executive a minimum of 50,000 RSUs or such equivalent number of shares of equity
as the Committee determines in its discretion. The Restricted Shares grant, the
RSU grant, any options or other equity-based awards shall, upon termination of
Executive’s employment under Section 7(b), (c), or (e) or the nonrenewal of this
Agreement, be immediately accelerated and become fully vested without further
action and all restrictions on such awards shall immediately lapse. Such
restricted stock, RSUs, options and other equity-based awards shall also be
subject to the accelerated vesting and other provisions set forth in the Amended
and Restated Change in Control Agreement between Executive and Company,
effective as of January 1, 2010 (“CIC Agreement”).
3.    Section 7(b) of the Agreement is hereby amended by replacing clause (v)
with the following:
(v) any restricted stock, options and other equity-based awards previously
granted will become fully vested and exercisable and all restrictions on awards
will lapse; and




--------------------------------------------------------------------------------






4.    Section 7(b), (c) and (e) of the Agreement are hereby amended by adding
the following sentence to the end thereof:
For the avoidance of confusion, the phrase “other equity awards” shall include,
but is not limited to, RSUs.
5.    This Second Amendment amends only provisions of the Agreement as noted
herein, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this Second Amendment shall
supersede the provisions of the Agreement to the extent those provisions are
inconsistent with provisions and the intent of this Second Amendment.
IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of this 8th day of October, 2012.


MERITAGE HOMES CORPORATION, a Maryland corporation
 
 
By:
/s/ Ray Oppel
Name:
Ray Oppel
Title:
Chairman of Compensation Committee
 
 
EXECUTIVE: STEVEN J. HILTON
 
 
/s/ Steven J. Hilton
 
 








    